Citation Nr: 0505845	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-13 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Evaluation of dizziness, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
January 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Fort Harrison, Montana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA medical records reflect that in July 2002 a VA medical 
professional reported that the veteran had classic Meniere's 
symptoms.  In July 2002, a VA family nurse practitioner noted 
that the veteran's dizziness was possibly related to 
Meniere's syndrome.  In September 2002 a VA medical 
professional noted that the veteran had a Meniere's problem.  
Given that service connection has been granted for tinnitus, 
bilateral hearing loss, and dizziness, and that these 
disorders can be rated under 38 C.F.R. § 4.87, Diagnostic 
Code 6205, the issue of service connection for Meniere's 
syndrome has been raised.  This issue is inextricably 
intertwined with the issue of an increased evaluation for 
dizziness.  See 38 C.F.R. § 4.87, Diagnostic Codes 6204, 6205 
(2004); Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Additionally, the veteran has alleged constant dizziness and 
staggering in his December 2004 statement.  Therefore, a VA 
examination is now necessary.  See 38 C.F.R. § 3.159 (2004).

Accordingly, this case is remanded for the following:

1.  The AMC should schedule the veteran 
for an examination to ascertain the 
current severity of the dizziness and 
whether the veteran has Meniere's 
syndrome.  The examiner should opine on 
whether the veteran's symptoms of hearing 
loss, tinnitus, and dizziness are 
symptoms of Meniere's syndrome.  If 
Meniere's syndrome is diagnosed, the 
examiner should describe the frequency of 
the attacks of vertigo and the frequency 
of any attacks of cerebellar gait.  If 
Meniere's syndrome is not diagnosed, the 
examiner should indicate whether the 
veteran has staggering due to his 
dizziness and the examiner should also 
describe the frequency of the veteran's 
dizziness and the frequency of any 
staggering.

2.  The AMC must adjudicate the issue of 
service connection for Meniere's 
syndrome.  If service connection is 
granted, the AMC should consider whether 
a higher rating is warranted under 
38 C.F.R. § 4.87, Diagnostic Code 6205 or 
whether separately evaluating vertigo (as 
a peripheral vascular disorder under 
38 C.F.R. § 4.87, Diagnostic Code 6204), 
hearing impairment, and tinnitus results 
in a higher overall evaluation.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).








	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




